Citation Nr: 1414887	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  The Veteran died in January 1998.  The appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals  (Board) from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, jurisdiction over the claim was transferred to the RO in Montgomery, Alabama.  

The Board will briefly clarify the procedural posture of the case.  The appellant submitted her application for dependency and indemnity compensation (DIC) based upon a claim of service connection for the cause of the Veteran's death in March 2001.  The RO denied the claim in a November 2001 decision and properly informed the appellant of the decision and her right to appeal.  In January 2003, the appellant indicated that she wished to appeal the November 2001 decision.  Because the correspondence was not submitted within one year of the November 2001 decision, the November 2001 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

However, the RO accepted the appellant's January 2003 statement as a claim to reopen the previously denied claim, rather than a notice of disagreement.  In June 2003, the RO reopened the claim of service connection for the cause of the Veteran's death, but denied the claim on the merits.  In January 2004, within the one year appeal period following the June 2003 decision, the RO again adjudicated and denied the claim.  Thereafter, the RO continued to develop the claim.  In March 2004, the RO sent the appellant a letter asking her to identify a private treatment provider.  After the appellant did not respond, the RO sent her another letter in October 2004 informing her that the claim would remain denied because she did not respond to the March 2004 letter.  The appellant also did not respond to the October 2004 letter.  Due to inadequate notice based upon an incorrect mailing address, the Board previously found that the appellant was not properly notified of the October 2004 denial or of her appellate rights regarding that decision.  Based upon the above, the January 2003 claim never became final.  See 38 C.F.R. § 3.160 (2013).  In April 2007, the appellant submitted another application for DIC benefits.  The RO reopened the claim in a September 2007 rating decision, but again denied the claim on the merits.  The appellant's substantive appeal followed.  

The April 2012 Board decision reopened the appellant's pending January 2003 claim and remanded the matter for further development.  As discussed below, such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The Veteran died in January 1998.  The death certificate reflects that the immediate cause of death was cardio-respiratory arrest (CRA).  Although not listed on the death certificate, acute lymphocytic leukemia (ALL) was a main contributing factor.  

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  Although herbicide exposure is presumed, the Veteran's CRA and ALL are not diseases which are eligible for presumptive service connection.  

4.  The causes of the Veteran's death, including CRA and ALL, have not been shown to be etiologically related to any disease, injury, or event in service, to include presumed herbicide exposure.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation based upon service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Regarding claims for dependency and indemnity compensation (DIC), including claims for service connection for the cause of a veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held that VA is generally required to provide the following notice:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO satisfied the notice requirements outlined above in May 2001 and May 2003 letters to the appellant.  Although the letters did not specifically notify the appellant that the Veteran had not been granted service connection for any disability during his lifetime, the Board finds that the appellant was apprised of that information in the prior final rating decision in November 2001.  Because the appellant's claim is denied herein, any questions as to the appropriate effective date and disability rating to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records, personnel records, VA treatment records, and private treatment records have been associated with the claims file.  

As noted above, the case was remanded by the Board in April 2012 to obtain private medical records and an expert medical opinion regarding the cause of the Veteran's death.  VA requested private records from Hartselle and Parkway medical centers and obtained negative responses from each facility.  In October 2012, the appellant reported she was also unable to obtain records from the private facilities, but she submitted copies of private treatment records in her possession.  VA obtained an adequate medical opinion in October 2012 which considered the Veteran's medical history, was based upon a review of the claims file, and was supported by detailed rationale.  Therefore, the Board finds that there has been substantial compliance with the April 2012 remand instructions and that the record now contains sufficient evidence to make a decision on the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases.  38 C.F.R. § 3.309(e) (2013).  During the pendency of the appeal, the provisions of 38 C.F.R. § 3.309(e) were amended to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  Relevant to the issue on appeal, the regulation includes the following listed diseases:  all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia (CLL)) and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The Veteran's Form DD-214 documents that he served in the United States Navy during the Vietnam era with a military occupational specialty (MOS) of structural steel worker.  Significantly, a service personnel record entry dated August 17, 1967 shows that the Veteran performed temporary additional duty in connection with Amphibious Operations at Chu Lai, Vietnam.  Therefore, because the Veteran had service in the Republic of Vietnam during the requisite time period, and because the Board finds no affirmative evidence to the contrary, he is presumed to have been exposed to herbicide agents, including Agent Orange.  

The appellant's primary theory of entitlement is that the Veteran developed acute lymphocytic leukemia (ALL) as a result of exposure to herbicide agents, including Agent Orange, during his military service in the Republic of Vietnam.  She further maintains that the Veteran's death by cardio-respiratory arrest (CRA) was brought on by his diagnosed ALL.  

The evidence of record clearly shows that the Veteran was diagnosed with ALL in June 1995.  ALL (unlike CLL) is not one of the enumerated diseases associated with exposure to herbicide agents; therefore, the Veteran is not entitled to presumptive service connection based upon his diagnosis of ALL.  See 38 C.F.R. § 3.309(e).  As noted above, however, the appellant is not precluded from showing that the Veteran's non-presumptive ALL was caused by his presumed exposure to herbicides during service.  

The Veteran was not service-connected for ALL or any other disability at the time of his death.  The January 1998 death certificate lists CRA as the immediate cause of death, with no underlying conditions listed.  The coroner's report, also from January 1998, lists a medical history of acute leukemia.  In an April 2007 letter, the coroner stated that at the time of the Veteran's death, he was informed of the Veteran's treatment for leukemia, but was not provided with formal documentation to substantiate that information.  The coroner's letter further stated that he was recently informed of the Veteran's exposure to Agent Orange during active service.  He then opined that such exposure led to the onset of the lymphocytic leukemia which led to the Veteran's death.  

The coroner's nexus opinion has limited probative value, however, as it is unsupported by a rationale and conflicts with other medical evidence of record.  For instance, an August 1995 consultation report by Dr. Carabasi documents that the Veteran probably had secondary ALL either as a result of sacral radiation therapy for a sarcoma in 1979 or nuclear power plant exposure.  Additionally, a December 2003 letter by Dr. Mitchell, which indicates a review of the medical record including the August 1995 records from Dr. Carabasi, states that the Veteran's ALL was not primary and therefore, there was no service connection.  

The most probative, competent evidence of record regarding a possible nexus between the Veteran's service, including presumed herbicide exposure, and the cause of his death is the October 2012 VA opinion obtained upon prior remand.  The examiner reviewed the Veteran's claims file, considered the medical history, and provided an opinion that was adequately supported by detailed rationale.  

The examiner first noted that ALL is a condition that is separate and distinct from CLL, with differing etiologies, epidemiology, onset, prognosis, and treatment.  The lab studies clearly identify the disease as ALL (not a presumptive Agent Orange condition) and not CLL (a presumptive Agent Orange condition).  

Next, the examiner opined that the Veteran's ALL was less likely as not related to or caused by his active service, including Agent Orange exposure.  He again noted that ALL is not a presumptive Agent Orange condition, and there is no medical evidence of ALL during the Veteran's active service.  Rather, the documentation is clear that ALL had its onset in the mid-1990s, which is decades after service, and he stated that ALL "is not a subtle condition that can remain hidden for decades."  

The examiner opined that ALL was the main contributing factor in the Veteran's death.  He noted that the ALL failed to respond to many treatment attempts, including induction chemotherapy, consolidation therapy, and maintenance chemotherapy.  He noted that up to 20 percent of adults with ALL will have the primary resistant disease, as was the Veteran's case.  The Veteran's advanced treatment resulted in complications which required many rounds of transfusions and treatment for low counts, and the examiner noted that occult infections and metabolic/hematologic abnormalities are frequent/common causes of cardiac arrest, the primary cause of death noted on the Veteran's death certificate.  

Next, the examiner stated that ischemic heart disease was less likely as not a principle or contributory factor in the Veteran's death.  He noted that the only evidence in the claims file documenting heart disease was concerning another patient, not the Veteran.  He noted that the Veteran's medical history did not show any significant history of coronary artery disease (CAD) or ischemic heart disease (IHD).  Further, he stated that even if there was any CAD or IHD present in the Veteran's case, the medical notes show that the prolonged and intensive treatment for his ALL was not affected by CAD or IHD.  Finally, he stated that CRA merely means that the heart and lungs stopped working.  He noted there are dozens of ways this could occur and in the Veteran's case, the most likely cause was complications from his diagnosed ALL.  

The examiner also noted medical documentation of the Veteran's leiomyosarcoma in 1979.  While the examiner did not see any affirmative evidence that this condition was not the result of Agent Orange exposure, he also noted that there is no medical evidence that this condition contributed to the Veteran's ALL.  He stated that the sarcoma did not affect or interfere with the ALL treatment and associated prognosis as it is a distinct and separate cancer from the ALL originating from a completely different cell type.  

While the October 2012 examiner did not see any affirmative evidence that the Veteran's leiomyosarcoma was not the result of Agent Orange exposure, private treatment records from Dr. Carabasi in 1995 are at least some affirmative evidence that the Veteran's leiomyosarcoma may not have been the result of exposure to herbicide agents.  The private treatment records indicate that the condition may have been the result of the Veteran's work at a nuclear power plant, from which he retired in 1976.  Regardless, the October 2012 examiner clearly noted that there was no medical evidence that the leiomyosarcoma contributed to the Veteran's ALL, and opined that it did not affect or interfere with the separate and distinct ALL.  

In light of all of the above, the Board finds that a preponderance of the evidence is against a finding that the causes of the Veteran's death, including CRA and ALL, were in any way related to his service, including his presumed exposure to herbicides such as Agent Orange.  The only medical opinion of record linking the Veteran's ALL or cause of death to his service is the coroner's 1997 statement, which as discussed above, has been found to be of limited probative value and outweighed by the adequate VA examiner's opinion in October 2012.  The Board notes that most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board is sympathetic to the appellant's loss, and acknowledges the statements made by the appellant alleging a nexus relationship between the cause of the Veteran's death, including CRA and ALL, and his service.  However, as a lay person, the appellant is not competent to etiologically link complex conditions like CRA and ALL to service, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence and there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


